Snyder, Judge:
H. C. Auvil, the commissioner of school lands tor McDowell county, at the April term, 1881, of the circuit court of said county, filed his petition in said court for the sale of a tract ot one hundred and fifty, thousand acres of land, situate in said county, for the benefit of the school-fund, alleging therein, that said land had been returned delinquent in the names of William R. Iaeger and A. J. Ulman for the nonpayment of the taxes thereon for the year 1873,-and sold therefor and purchased by the State; that the Auditor, pur*584suant to law, had certified, among others, this tract ot land to the clerk of the county court of said county to be sold for the school-fund; that said Iaeger and Dim an were non-residents of the State and that said land had become forfeited and irredeemable; and prayed that the said former owners and others who appeared to be interested therein, might be summoned to appear and answer said petition and that said land might be sold for the benefit of the school-fund in the manner prescribed by law.
At the same term an order was made directing that process he issued against the defendants to appear at the next term to show cause, if they can, why said land should not be sold, &c. The process issued and was published against the defendants as non-residents.
Orders and decrees of sale and confirmation of sales were made in the cause at the July and November terms, 1881, and at the April and October terms, 1882, a part of the land was laid off in parcels less than six hundred and forty acres each, and sales of such parcels, aggregating eight thousand seven hundred and forty-six acres, were made,by the said school commissioner, all of which were confirmed by the court. At the April term, 1882, the defendants, Iaeger and Ulman, appeared and filed their petition for a re-hearing of the decrees entered in the cause; and also filed an answer to the plaintiff’s petition. At the October term, 1882, they filed their petition to have the decrees reviewed and reversed, and the sales made set,aside. The court upon, the hearing denied the relief asked in each of the said petitions and dismissed the same, and thereupon the said defendants, Iaeger and IJlman appealed to this Court.
I have deemed it unnecessary to give any extended statement of the facts presented by the record in this cause or of the various objections raised to the proceedings by the appellants in the court below and insisted upon in the argument before this Court, for the reason that every material question presented by this cause was presented and has been fully considered and passed upon by this Court in the cause just decided of William B. McClure, commissioner, &c., v. Joseph Maitland et al.
In that case, McClure v. Maitland, we decided, that the *585proceedings tor the sale of forfeited lands for the benefit of the school fund under our statute, chapter 134 Acts 1872-3, are not judicial, but administrative in their character; nor are they technically proceedings either in rem against the land, or in. personam against the former owner; that such lands are the absolute property of the State and she alone has any interest in the proceedings for'their sale; that the effect of the fifth section of article 13 of our Constitution, giving to the former owner of such lands the surplus proceeds of the sale over the taxes, &c., is a gratuity and his claim thereto is confined to such proceeds, and no lien upon or interest in the hmd or the proceedings for its sale is conferred by said provision upon such former owner; and that having no interest in, or lien upon the land or the proceedings for its sale, he is not' entitled to be a party to the proceedings for the sale; and consequently he has no right to appeal to this Court.
The reasons for the conclusions thus reached are set out fully in the opinion of the court iu the said cause, and instead of repeating them here, reference simply is made to that opinion.
The fact that the appellants, under a misapprehension of the law, were summoned before the circuit court and permitted to be heard in the cause in which they had no interest or rights and to which the law did not authorize them to be made parties, could not legally make them parties or entitle them to appeal in this Court for the correction of any supposed errors committed by the circuit court. Having no rights or interests involved, they could not be prejudiced by any such errors, and therefore, could not complain of or appeal from them.
The appellants then having no right to appeal, this Court has no jurisdiction to consider the mattei’s attempted to be presented by them; and therefore, this appeal must be dismissed as having been improvidently granted.
Dismissed.